Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.     Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/050811 Watkins et al. in view of US Pat. Application Publication No. 2006/0149021 Lawrey et al. and US Pat. Application Publication No. 2015/0140324 Kishimoto et al.


     Watkins discloses a two-part curable urethane composition containing a urethane prepolymer which may be made from the reaction of a polyether polyol having a weight average molecular weight within the scope of that of the instantly claimed weight average molecular weight of 8000 or more and a diisocyanate.  See Watkins, the abstract, paragraph [0007], noting the “isocyanate-terminated prepolymer that is a reaction product of a polyol component and an isocyanate component”, the particular polyols, and the polyisocyanate.  See Watkins, paragraph [0008], noting that the polyol may have a number average molecular weight of up to 10,000.  See 
      It is noted that the polydispersity, e.g. Mw/Mn, is necessarily greater than 1.  See Lawrey, paragraphs [0041] and [0052]-[0055], noting the polydispersities of the disclosed polyether polyols.  Polydispersities of higher molecular weight polyether polyols may be even higher because there are mathematically more combinations of higher and lower molecular weight molecules that can give the higher average molecular weights.  Therefore, the polyols may have weight average molecular weights above 10000.  It is noted that polydipsersity = Mw/Mn.  Therefore Mw = polydispersity * Mn.  Using the polydispersity of paragraph [0055] of Lawrey, the upper molecular weight of the polyols of Watkins, e.g. 10,000, gives a weight average molecular weight of 1.65 * 10,000 = 16,500.  It is therefore clear that polyether polyol number average molecular weights of Watkins which are lower than 8000 fall within the scope of the instantly claimed weight average molecular weights.
     Watkins curable compositions contain a second component which contains a polyether polyol which may also have a number average molecular weight up to 10000, which falls within the scope of the molecular weight of the instantly claimed polyether polyol (b).  Note the above discussion relating weight average molecular weight to number average molecular weight.  See Watkins, the abstract, and paragraphs [0008], noting that the molecular weights therein apply to both the polyol from which the prepolymer is made and the second component polyether polyol, and [0015].  It is therefore clear that the polyether polyol of the second component of Watkins falls within the scope of the instantly claimed polyether polyol (b).
     Watkins, paragraph [0016] discloses amine catalysts which fall within the scope of the instantly claimed amine catalyst (c).  

     Watkins, paragraph [0021] discloses adding carbon black and adhesion promoters to their compositions.
     Watkins, paragraph [0006], particularly “exhibits high reactivity when sprayed onto a surface of a large industrial container” shows the compositions of Watkins to be curable.
     The instantly claimed “A two-part curable urethane composition” is singular noting “composition”.  It is therefore taken that the two parts of the instantly claimed singular “composition” are mixed together.  The mixture of the components of Watkins therefore falls within the scope of the instantly claimed “A two-part curable urethane composition”.


     Watkins does not exemplify or otherwise specify the instantly claimed polyether polyols of the instantly claimed molecular weights in their compositions.
     It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the instantly claimed polyether polyols of the instantly claimed molecular weights in the compositions of Watkins because they are encompassed by Watkins, as discussed above, and the higher molecular weight polyether polyols would have been expected to give earlier green strength in the films of Watkins because the curing films would have higher molecular weights earlier in the curing process.

     Watkins does not disclose the amounts of carbon black in their compositions.


     Watkins does not disclose the carbon black average particle sizes of the instant claim 2.
     It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use carbon black having the average particle size of the instant claim 2 in the compositions of Watkins because Watkins does not limit the average particle sizes of their carbon black and thereby encompasses all sizes of carbon black, Kishimoto discloses using carbon black of particle sizes falling within the scope of those of the instant claims at paragraph [0098] and the properties resulting from using the particle sizes of Kishimoto, paragraph [0098] which fall within the scope of the instant claims would have been expected in the compositions of Watkins.


      It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the instantly claimed silane coupling agents in the instantly claimed amounts as the adhesion promoter of Watkins, because Watkins does not limit their adhesion promoters and amounts thereof and thereby encompasses the instantly claimed coupling agents and amounts thereof, adhesion promoters and coupling agents have synonymous functions, as shown by Kishimoto, paragraph [0066], particularly noting its function of achieving strong adhesiveness, i.e. promoting adhesion, Kishimoto, paragraph [0100] discloses using silane coupling agent in amounts of 0 to 60 wt% of total solids to promote adhesion of primers containing isocyanate functional polymer, the lower amounts of Kishimoto, which fall within the scope of the instantly claimed amounts of coupling agent, would have been expected to give some adhesion promotion without interfering with the polyisocyanate/polyol curing reaction, noting that the silane groups can react with the functional groups of this reaction, and the adhesion promotion achieved by using the lower amounts of Kishimoto’s coupling agents which fall within the scope of the instantly claimed amounts of coupling agent would have been expected in the compositions of Watkins.

Response to Applicant’s Arguments

3.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 2 above:


     The applicant argues “The Office acknowledges that Watkins fails to disclose the amounts of carbon black in their compositions or silane coupling agents as adhesion promoters or amounts thereof as recited in claim 1. Instead, the Office alleges that Kishimoto cures these deficiencies. However, there is no reason based on the teachings of Kishimoto to modify Watkins in the manner alleged by the Office.  Watkins relates to a “sprayable polyurethane based reaction system for forming a protective coating in industrial containers.” See, e.g., Watkins, paragraph [0001]. The protecting coating made in Watkins by spraying the disclosed polyurethane based reaction system is required to have certain tensile strength and percent elongation at break, as well as impart chemical resistance. Id. at [0006]. As acknowledged by the Office, Watkins fails to disclose any use of silane coupling agents or amounts or particle sizes for carbon black. Instead, Watkins merely discloses that carbon black could be added as a pigment and that adhesion promoters could be added in a list of various other additives.
      Kishimoto does disclose uses of carbon particles and silane coupling agents, but only with respect to an adhesive primer layer, and not a protecting coating or within a sprayable polyurethane based reaction system. The adhesive primer layer of Kishimoto comprises silane coupling agent as the main ingredient and the purpose of the layer is adhesiveness to the two layers in the laminate to which it is adhering. See, e.g., Kishimoto, paragraph [0052]. There is no discussion of using the silane coupling agent as an additive in a sprayable polyurethane based reaction system.  Further, there is no discussion regarding certain tensile strength, percent elongation at break, or chemical resistance for a silane coupling agent based primer composition. Thus, there is no reason based on the teachings of Watkins and 
Similarly, the carbon black in Kishimoto is only disclosed as being used as an additive to the adhesive primer layer. The particle size and amount described for the carbon black for use in the adhesive primer layer is related to the requirements of the adhesive primer layer, which is very different from the sprayable polyurethane based reaction system for at least the reasons described above. Because the requirements of the adhesive primer layer is different, there would have been no expectation of success in utilizing the amount and particle size described in Kishimoto for the optional carbon black utilized in Watkins.
     As noted above, there is no reason based on the teachings of Watkins and Kishimoto for one of ordinary skill in the art to look at the adhesive primer layer of Kishimoto for guidance on carbon black amount and particle size or the use of silane coupling agent for adhesion promoter. Instead, the Office utilized impermissible hindsight to find a reference that merely mentioned the claimed amounts, chemical composition, or particle size without any reason for why those disclosures would have been relevant to the sprayable polyurethane based reaction system of Watkins. Thus, the Office has failed to establish a prima facie case of obviousness for claim 1. Claims 2-4 depend from claim 1 and recite the same combination of allowable features recited in claim 1 as well as additional features that define over the applied art. Accordingly, Applicant respectfully requests that the rejection under 35 U.S.C. § 103(a), of claims 1-4, be withdrawn, and the claims allowed.”  The reason need not come from only the teachings of Kishimoto.  The rejection is based on the combined teachings of all of the cited references.  Not the teachings of the individual references standing alone.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Watkins discloses the use of carbon black and adhesion promoters in unlimited amounts at paragraph [0021].  Kishimoto discloses using the instantly claimed amounts of carbon black and spraying the primers containing the amounts of carbon black of the above rejection at paragraphs [0100] and [0101].  Kishimoto is therefore directed to analogous compositions to those of Watkins.  No unexpected results stemming from the amounts of carbon black of the instant claims are seen which are demonstrated in a manner commensurate in scope with the instant claims and which are compared to the closest prior art, e.g. Watkins’ compositions discussed above containing just less than 10% and just greater than 40% by weight of carbon black.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].  The applicant’s argument in this regard is not persuasive therefore.
Watkins discloses the use of adhesion promoters in unlimited amounts at paragraph [0021].  Kishimoto discloses using the instantly claimed amounts of silane adhesion promoter and spraying the primers containing the amounts of silane adhesion promoter of the above rejection at paragraphs [0100] and [0101].  Kishimoto is therefore directed to analogous compositions to those of Watkins.  No unexpected results stemming from the amounts of silane adhesion promoter of the instant claims are seen which are demonstrated in a manner commensurate in scope with the instant claims and which are compared to the closest prior art, e.g. Watkins’ compositions discussed above containing other adhesion promoters or slightly different amounts than the instantly claimed upper and lower limits of silane adhesion promoters.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention 

     The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above, for the reasons stated in the above rejection, and for the full teachings of the cited prior art as they would have been understood by the ordinary skilled artisan prior to the instantly claimed invention.  The above rejection is therefore maintained as stated above.

4.      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/           Primary Examiner, Art Unit 1762